DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 Withdrawn Rejections:
Applicant's amendments and arguments filed on 02/03/2022 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below is herein withdrawn.
The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application.

Applicants elect compound of 1.1 as specific compound A, compound 2.1 as specific compound B,  pretilachlor as specific compound C and benoxacor as specific safener. Compound 2.1 is free of art and the examination moves to next species (compound BS2) at the next species at the choice of the examiner.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Compound BS2

Claims 1-5, 7-10, 13-21 are pending, claims 1-5, 7-8 and 13-14 are under examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/03/2022 is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 7-8 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Phadte et al. (WO2015052076) in view of Satterfield et al. (WO2015084796).
 
Determination of the scope and content of the prior art
(MPEP 2141.01)
	Phadte et al.  teaches pyrrolone compounds of formula (I) in  herbicidal composition and  methods of using these compounds to control plant growth (abstract). The compounds of formula (I) according to the invention can also be used in combination,  with other active ingredients, e.g. other herbicides, and/or insecticides, and/or acaricides, and/or nematocides, and/or molluscicides, and/or fungicides, and/or plant growth regulators. Such mixtures, and the use of such mixtures to control weeds and/or undesired plant growth, form yet further aspects of the invention (page 26, line 24-28). The combination of compound of formula (I) and pretilachlor (page 30, line 1), and the combination of compound of formula (I)  and benoxacor (page 33, line 34). A specific compound of formula (I) A8 is prepared (page 62), the same as compound of 1.1 in applicant’s claim 1.


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale



Satterfield et al. teaches a compound of formula I including all stereoisomer and the composition compositions containing the compounds of Formula 1 and methods for controlling undesired vegetation comprising contacting the undesired vegetation or its environment with an effective amount of a compound or a composition of the invention (abstract). A compound in Table 1 (page 49) with Q1 = Pyrazol-3-yl(1-CH3, 4-Cl) (page 50, left column) has the structure of BE2 in the following Table 2.  


    PNG
    media_image3.png
    395
    1170
    media_image3.png
    Greyscale










    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

BS2

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

BE2




Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
The difference between the instant application and Phadte et al.   is that Phadte et al.    do not expressly teach compound BS2. This deficiency in Phadte et al.   is cured by the teachings of Satterfield et al.

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include compound BS2, as suggested by Satterfield et al., and produce the instant invention.
One of ordinary skill in the art would have been motivated to prepare herbicidal compound BS2 in view of herbicidal compound BE2 taught by Satterfield et al. because compound BS2 is position isomer to compound BE2. MPEP 2144.09. A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. "An obviousness rejection based on similarity In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). Therefore, it is obvious for one of ordinary skill in the art to prepare herbicidal compound BS2 and produce instant claimed invention with reasonable expectation of success.

One of ordinary skill in the art would have been motivated to include compound BS2 in the herbicidal composition of Phadte et al. because compound BS2 is a suitable herbicidal compound in the herbicidal composition. MPEP 2144.07 states, The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). Since Phadte et al teaches including additional herbicidal compound, compound BS2 is suitable herbicidal compound according to the above discussion, it is obvious for one of ordinary skill in the art to include compound BS2 in the herbicidal composition of Phadte et al. and produce instant claimed invention with reasonable expectation of success.

From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Response to argument:
Applicants argue there is no teaching of amended claim.
In response to this argument: This is not persuasive. The modified 103 rejection teaches each limitation of applicant’s amended claimed invention, and the 103 rejection is still proper.

Applicants argue that from Satterfield PGR that 4 pyrazoles at Q1 inactive and three other compound at Q1 show only slightly activity, this data "indicates to a POSA that at least some claimed compounds with heterocyclic rings at the Q 1 position,
and particularly 5 membered heteroaromatic rings, like a pyrazole, could have little or no utility as an herbicide; an ordinarily skilled artisan would conclude that "activity might depend upon the nature and location of additional substituent groups on a heterocyclic
compound. In fact, it is notable that the PGR Decision appears to cancel every claim which could cover pyrazoles at the Q1 position.
PGR Decision pointing out activity might depend upon the nature and location of additional substituent groups on a heterocyclic compound. “|Alppellants have the burden of explaining the data in any declaration they proffer as evidence of non- obviousness.” Ex parte ishizaka, 24 USPQed 1621, 1624 (Bd. Pat. Aon. & Inter. 1992). Since applicants failed to meet their burden to explain the cited PGR provides evidences of nonobviousness, the 103 rejection is still proper. 

MPEP 2141 III states: “The proper analysis is whether the claimed invention would have been obvious to one of ordinary skill in the art after consideration of all the facts.” Respectfully, after weighing all the evidence, the Examiner has reached a determination that the instant claims are not patentable in view of the preponderance of evidence and consideration of all the facts which is more convincing than the evidence which has been offered in opposition to it.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 1-5, 7-8 and 13-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of copending Application No. 16222900 in view of Phadte et al. (WO2015052076) and Satterfield et al. (WO2015084796). The reference application teaches compound A, but not compound B, compound C and softener; in view of Phadte et al. teaching compound C and softener; Satterfield et al. teaching compound B; it is obvious for one ordinary skill in the art to include compound B, C and softener and produce instant claimed invention with reasonable expectation of success.
This is a provisional nonstatutory double patenting rejection.

Claims 1-5, 7-8 and 13-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-38 of copending Application No. 16340115 in view of Phadte et al. (WO2015052076) and Satterfield et al. (WO2015084796). The reference application teaches compound A, as well as formula (II) encompassing compound B but not expressly compound B, none of compound C and softener; in view of Phadte et al. teaching compound C and softener; Satterfield et al. teaching compound B; it is obvious for one ordinary skill in the art to include compound B, C and softener and produce instant claimed invention with reasonable expectation of success.
This is a provisional nonstatutory double patenting rejection.
s 1-5, 7-8 and 13-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-38 of copending Application No. 16340126 in view of Phadte et al. (WO2015052076) and Satterfield et al. (WO2015084796). The reference application teaches compound A, as well as formula (II) encompassing compound B but not expressly compound B, none of compound C and softener; in view of Phadte et al. teaching compound C and softener; Satterfield et al. teaching compound B; it is obvious for one ordinary skill in the art to include compound B, C and softener and produce instant claimed invention with reasonable expectation of success.
This is a provisional nonstatutory double patenting rejection.

Response to argument:
Applicants argue the same as 103 rejections. 
In response to this argument: this is not persuasive. Since applicant’s argument is not sufficient to overcome the 103 rejection, the same argument is not sufficient to overcome the ODP rejection, either.
 
Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANFENG SONG, Ph.D. whose telephone number is (571)270-1978.  The examiner can normally be reached on M-F 8-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JIANFENG SONG/Primary Examiner, Art Unit 1613